      Case 4:19-cv-00369-DPM Document 12 Filed 12/17/20 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

SCOTT JONES                                                  PLAINTIFF

v.                      No. 4:19-cv-369-DPM

WESTERN SIZZLIN FRANCHISE
CORPORATION                                                 DEFENDANT

                            JUDGMENT
     Jones' s complaint is dismissed without prejudice.




                                                        y
                                       D .P. Marshall Jr.
                                       United States District Judge
